Citation Nr: 1443941	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-26 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected ischemic heart disease (hereinafter "IHD"), prior to June 12, 2008; and to an evaluation in excess of 60 percent thereafter. 

2.  Entitlement to an initial compensable evaluation for service-connected glaucoma, prior to June 12, 2008; and to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970. 

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a September 2006 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in New Orleans, Louisiana.  This decision granted service connection for glaucoma and assigned an initial noncompensable rating, effective August 22, 2000; and granted service connection for IHD and assigned an initial noncompensable rating, effective May 27, 2005. 

In an April 2009 rating action, the RO granted a staged increased rating of 10 percent for glaucoma, effective June 12, 2008; and granted a staged rating of 30 percent for IHD, effective June 12, 2008.  In a subsequent rating action dated in February 2012, the RO granted a 10 percent rating for IHD, effective May 27, 2005, and a 60 percent rating, effective June 12, 2008.  As these increased ratings generally do not represent a grant of the maximum benefits allowed by law, these claims remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In July 2012, the Board remanded the claims to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for additional development of the record, to include scheduling a Board videoconference hearing. In this remand, the Board also sought clarification of a discrepancy in the code sheet of the April 2009 rating decision pertaining to the grant of 10 percent for the service-connected glaucoma. 

In October 2012, the RO sent the Veteran a letter, which indicated that the April 2009 rating decision and notification advised the Veteran that a 10 percent service-connected disability evaluation was assigned for glaucoma, while the rating code sheet indicated that a 0 percent service-connected evaluation was assigned.  The RO determined that the 0 percent evaluation indicated by the rating code sheet was correct and noted that, as was advised in a February 2012 supplemental statement
 of the case (hereinafter "SSOC"), service connection for glaucoma was established on the basis of aggravation by service-connected diabetes, meaning that the disability evaluation warranted for glaucoma prior to aggravation by diabetes must be deducted from the post-aggravation disability evaluation.  As the Veteran's pre-aggravation and post-aggravation disability evaluations for glaucoma were both consistent with a 10 percent disability evaluation, a 0 percent service-connected disability evaluation was deemed warranted for the glaucoma. 

The Veteran has continued to assert that his glaucoma was caused by his diabetes mellitus, rather than aggravated by it, which would allow for him to receive a disability rating based on the impairment associated with his glaucoma without subtracting the baseline level of impairment.  However, the Board granted service connection for glaucoma in March 2006 on the basis of aggravation of the glaucoma from the diabetes.  This decision is final.  Therefore, the only issue that will be addressed with respect to the glaucoma is the appropriate disability rating to assign based on the baseline level of disability prior to aggravation from the diabetes.

The Board notes that the Veteran initially testified at a videoconference hearing before a Veterans Law Judge (hereinafter "VLJ") in January 2013.  However, in a February 2013 letter to the Veteran, the Board informed him that a written transcript could not be produced of the proceeding, and provided him with an opportunity to testify at another hearing.  The Veteran testified at a videoconference hearing before the undersigned VLJ in May 2013.  A transcript of that proceeding is of record.

The issue of clear and unmistakable error in a November 17, 2011 rating decision, which denied service connection for carpal tunnel syndrome, has been raised by the record via a statement from the Veteran's representative in August 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  Effective May 27, 2005, the Veteran's service-connected ischemic heart disease is shown to have been productive of a workload of 3 to 5 METs that results in dyspnea, fatigue, angina, and syncope, and left ventricular ejection fraction of 49 percent. 

2.  Effective October 21, 2013, the Veteran's service-connected ischemic heart disease is shown to have been productive of a workload of 1 to 3 METS resulting in dyspnea, fatigue, and angina, with symptoms attributed to ischemic heart disease and peripheral neuropathy undifferentiated. 

3.  Prior to the effective date of aggravation of the glaucoma from the diabetes on August 22, 2000, the Veteran's glaucoma required continuous medication to control with no defects in visual field or visual impairment as a result of the glaucoma.  

4.  After the effective date of the aggravation of the Veteran's glaucoma from his diabetes, the medical evidence continues to show that it requires continuous medication with no defect in visual field or visual impairment as a result of the glaucoma.  


CONCLUSIONS OF LAW

1.  Effective May 27, 2005, the criteria for an initial evaluation of 60 percent, but not higher, for service-connected ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2014). 

2.  Effective October 21, 2013, the criteria for an evaluation of 100 percent for service-connected ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2014). 

3. The criteria for the assignment of an evaluation in excess of 0 percent for glaucoma are not met, effective August 22, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Diagnostic Code 6013 (2014). 

4.  The criteria for the assignment of an evaluation in excess of 10 percent for glaucoma are not met, effective June 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Diagnostic Code 6013 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claims for higher initial ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream"  questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   

Regardless, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   A letter satisfying the notice requirements was sent to the Veteran in October 2006.  This notice was followed by readjudication of the claims in METs supplemental statements of the case dated through November 2013. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The RO has obtained service and VA treatment records, as well as private treatment records.  The Veteran was also afforded multiple VA examinations to support his increased rating claim, and the Veteran has not argued that the most recent VA examinations are inadequate for rating purposes.    In addition, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2013, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran is not shown to be prejudiced by the hearing provided.  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Initial Ratings 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of impairment in the left knee and uniform ratings are warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A)  Ischemic Heart Disease

The Veteran's ischemic heart disease has been evaluated as 10 percent disabling from May 27, 2005, and 60 percent disabling from June 12, 2008, under Diagnostic Code 7005.  He contends a higher evaluation is warranted.  On an August 2014 statement, the Veteran's representative specifically argues that the Veteran should receive a 60 percent rating, effective May 27, 2005 per a March 2006 VA examination indicating 3 to 5 METs and a November 2006 stress test indicating 49 percent ejection fraction.  The Veteran's representative further argues that a 100 percent rating is warranted effective June 2014, but it is not clear why this date is significant.

Under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is assigned for a workload of greater than 5 MET's but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. 

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2).

VA treatment records dated from July 2005 to November 2008 note left ventricular ejection fractions of 55 to 60 percent.

An April 2006 VA examination report notes that the Veteran had estimated METs of 3 to 5 based solely on an interview, rather than a stress test.  He also had an estimated ejection fraction of 72 percent.  The Veteran reported that he developed chest pain after climbing one half of a flight of stairs and that he had chest pain, shortness of breath and fatigued easily after walking 50 yards.  He also had chest pain, shortness of breath, and fatigue from washing his car.

In October 2006, however, the Veteran exercised under standard Bruce protocol for 6 minutes and 30 seconds and achieved 7.0 METS.  The test was terminated due to difficulty with keeping up with the pace of the treadmill and shortness of breath. There was no chest pain or tightness.  On VA examination in November 2007, the Veteran underwent another stress test and exercised on the standard Bruce protocol for nine minutes and achieved 10.1 METs.  The test was terminated after the Veteran had difficulty with  mild chest discomfort with exercise and shortness of breath.  There was left ventricular chamber dilatation with stress and ejection fraction calculations of 49% at rest and 59% at stress.

In December 2006,  a left heart catheterization coronary angiogram, leventriculogram was performed, which found that the Veteran had the lower limits of normal left ventricular systolic function.

These findings demonstrate that a 60 percent rating is warranted for ischemic heart disease effective May 27, 2005, as the April 2006 VA examination report notes estimated METs of 3 to 5, and the November 2006 VA examination report notes left ventricular ejection fraction calculations of 49 percent at rest.  While the other stress tests indicated higher METs, the interview-based examination indicated METs within the range for a 60 percent rating; also the ejection fraction findings of less than 50 percent support a 60 percent rating under DC 7005.  The higher left ventricular ejection findings of 55 to 60 percent and 72 percent do not support a 60 percent rating; however, based on the ejection fraction calculation of 49 percent at rest in November 2007, the higher rating of 60 percent is warranted.

Subsequent treatment records continue to support the finding of 60 percent for ischemic heart disease.  A November 2008 VA examination report notes that there were slight limitations of physical activity in that ordinary (moderate) physical activity resulted in cardiac symptoms such as fatigue and dyspnea.  Other symptoms included angina and weakness.  In December 2008, a VA examination showed that stress testing resulted in 5 METs with peripheral neuropathy of the lower extremity preventing him from going further, and left ventricular ejection fraction greater than 50 percent.

A rating higher than 60 percent is not warranted effective from May 27, 2005, as the symptoms associated with the Veteran's ischemic heart disease do not indicate a workload of 3 METs or less, or  left ventricular ejection fraction of less than 30 percent.

VA examination on October 21, 2013 notes, however, that a 100 percent rating was warranted for ischemic heart disease, as METs based on interview with the Veteran were from 1-3.  The Veteran complained of shortness of breath on walking one block.  The examiner commented that other factors affected the Veteran's METs including peripheral neuropathy but that it was impossible to estimate the percentage that was attributable to heart disease versus peripheral neuropathy.  His
ejection fraction was 60 to 65 percent, which the examiner indicated was normal and his chest x-ray is unremarkable for heart disease.  The examiner indicated that the ejection fraction was a more useful measure of his METs because of
his feet pain and physical deconditioning.  

While the examiner notes that the ejection fraction was a more useful measure, VA regulations provide for measuring ischemic heart disease based on METs or left ventricular ejection fraction.  Also with respect to the overlapping symptoms of foot pain and physical deconditioning, in situations where the symptoms attributable to one disability cannot be differentiated from symptoms attributed to the other disability, the Board is precluded from differentiating between these symptoms in the absence of medical evidence which does so.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so).  As the percentage of poor functioning in testing the METs attributable to ischemic heart disease cannot be differentiated between the percentage for peripheral neuropathy, foot pain, or deconditioning, the Board is precluded from differentiating between these symptoms.  For these reasons, the METs will be attributed to the Veteran's ischemic heart disease; and a 100 percent rating is warranted for ischemic heart disease, effective October 21, 2013, based on METs of 1-3.

In summary, a rating of 60 percent, but no higher is warranted for ischemic heart disease, effective May 27, 2005; and a rating of 100 percent is warranted for ischemic heart disease, effective October 21, 2013.

B)  Glaucoma

The Veteran's glaucoma is evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6013.  While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008). Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2014).  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria for Diagnostic Code 6013 applicable prior to December 10, 2008 and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

Previously, Diagnostic Code 6013 addressed simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned. 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008). 

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79 Code 6013. 

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation. VAOGCPREC 3-2000. 

The Veteran was not provided with the rating criteria for evaluation loss of visual acuity.  However, the medical evidence demonstrates that the Veteran does not have any visual impairment as a result of his glaucoma.  Therefore, the rating criteria for evaluating visual acuity loss do not apply and the Veteran is not prejudiced by not being provided with this information.    

The Veteran was granted service connection for glaucoma based on aggravation from diabetes mellitus.  VA regulations governing aggravation (with consideration of aggravation in service) establish that in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule no deduction will be made.  38 C.F.R. § 4.22.  

Prior to the effective date of the Veteran's initial 0 percent rating for glaucoma, effective August 22, 2000, private treatment records dated from May 1999 to July 1999 helped establish the baseline level of disability associated with the Veteran's glaucoma.  These treatment records noted that the Veteran took medication for his glaucoma, but there were no other problems with the visual field or visual acuity reported.  As noted above, prior to December 2008, 10 percent was the minimum rating required for glaucoma.  Therefore, the baseline level of disability for the Veteran's glaucoma was 10 percent at the time he was granted service connection with an effective date of August 22, 2000.

Subsequent treatment records continue to show that the Veteran's glaucoma results in continuous medication to control with no further problems with the visual field or visual acuity reported.  See e.g., March 2004 VA examination report.  Therefore, as the appropriate disability rating for the glaucoma would be 10 percent, and the baseline level of glaucoma prior to the effective date of aggravation of the glaucoma from the diabetes is 10 percent, the appropriate rating for the glaucoma, effective August 22, 2000 is 0 percent.

It is acknowledged that the RO granted an increased rating of 10 percent for the Veteran's glaucoma, effective June 12, 2008.  See e.g. November 2013 supplemental statement of the case.  The Board does not wish to disturb this rating.  However, to the extent that the Veteran argues entitlement to a higher rating, the Veteran's claim is denied.

III.  TDIU prior to September 25, 2006

The medical evidence does not demonstrate that the Veteran has been rendered unemployable as a result of his glaucoma and/ or ischemic heart disease prior to September 25, 2006.  The record notes that the Veteran retired from the Railroad in 1998 primarily due to his shoulder disability and diabetes.  The Veteran's glaucoma has been found to not have any significant occupational effects.  See e.g. November 2008.  The Veteran also noted on examination in April 2006 that he had retired from the Railroad due to his shoulder disability and did not mention any problems with his heart as a reason for not working.  Therefore, the record does not demonstrate that entitlement to a TDIU is warranted prior to September 25, 2006, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's ischemic heart disease, which is manifested by MET workload from 3 to 5 effective May 27, 2005, and 1 to 3, effective October 21, 2013 with dyspnea, chest pain, and weakness; and glaucoma, which is manifested by needing medication to control it.  These manifestations are contemplated in the rating criteria, DCs 7005 and 6013, respectively.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an initial evaluation of 60 percent, but not higher, effective May 27, 2005, and 100 percent, but not higher, effective October 21, 2013, for service-connected ischemic heart disease, is granted, subject to the rules governing the payment of monetary benefits. 

Entitlement to an initial compensable evaluation for service-connected glaucoma, prior to June 12, 2008; and to an evaluation in excess of 10 percent thereafter, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


